                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

Date: August 14, 2019               Time: 2:50 – 3:01 =       Judge: EDWARD M. CHEN
                                         11 Minutes

Case No.: 19-cr-00102-EMC-1         Case Name: USA v. John C. Fry
Attorney for Government: Kimberly Hopkins
Attorney for Defendant: Gail Shifman
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Angella Meuleman                      Court Reporter: JoAnn Bryce
 Interpreter:                                        Probation Officer:


                                      PROCEEDINGS

Change of Plea – Held.

                                        SUMMARY

Parties stated appearances.

Defendant sworn and advised of rights. Plea Agreement signed and handed up to the Court.
Defendant enters a plea of guilty to count 1 of the Indictment. The court accepted the plea of
guilty. Case is REFERRED to probation for a presentence report.


CASE CONTINUED TO: December 18, 2019 at 2:30 p.m. for Sentencing.
